Citation Nr: 1455323	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967, and from April 1973 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ denied service connection without an examination by finding that the Veteran has not received treatment or diagnosis of neuropathy of the bilateral lower extremities, and that there was no evidence of neuropathy of the bilateral lower extremities in service.  However, the Board notes that the Veteran's VA treatment records do reveal competent evidence of a current neuropathic disability, including an August 2010 notation that an EMG was suggestive of radiculopathy, a November 2010 assessment of peripheral neuropathy, and a March 2011 assessment that the Veteran continues to have neuropathy pain in his feet.  Although the Veteran's service treatment records (STRs) do not contain a diagnosis of neuropathy, there are several mentions of pain in the lower extremities.  The Board particularly notes pain in the left calf suspected to be tendonitis in August 1974, self-report of cramps in the legs in July 1978, and persistent left foot and calf pain in November and December 1979 that was suspected at various points to be plantar fasciitis, calf strain, and tendonitis, as well as referred to as having no obvious etiology.  An August 1990 report of medical history was also positive for cramps in the legs.  Affording the Veteran the benefit of the doubt, the possibility that this foot and calf pain of no obvious etiology was neuropathic in origin is sufficient evidence of a potential in-service event, injury, or disease that may be associated with the Veteran's current neuropathy.  Therefore, the claim must be remanded to obtain a VA examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's neuropathy of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the claims folder and performing an examination of the Veteran, the examiner is asked to identify any diagnosable disability resulting in neuropathic pain of the lower extremities, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was caused by service or is otherwise related to any event therein.  The examiner is specifically asked to discuss the November and December 1979 notations regarding foot and calf pain.  

A full and complete rationale is required for the opinion expressed.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




